         Case 1:01-cv-01357-RCL Document 812 Filed 06/23/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOHN DOE I, et al.,                                )
                                                   )
               Plaintiffs,                         ) Civil Action No. 01-1357 (RCL/AK)
                                                   )
v.                                                 )
                                                   )
EXXON MOBIL CORP., et al.,                         )
                                                   )
               Defendants.                         )
                                                   )


                 PLAINTIFFS’ MOTION FOR REASONABLE EXPENSES

       Plaintiffs respectfully submit this motion for the “reasonable expenses (including

attorney’s fees) incurred in litigating their motion to compel and for sanctions, in taking the

compelled EMOI testimony, and in preparing for and taking the resumed EMOI deposition” that

the Court awarded them in its Order of April 26, 2021, Dkt. 799. Plaintiffs request their lodestar

of $186,273.75 for litigating their sanctions motion, their lodestar of $106,485.00 for preparing

and taking the compelled EMOI testimony and resumed EMOI deposition, $13,656.25 for

preparing this motion, and $7,461.53 in expenses, for a total of $313,876.53.

                                 I.      STANDARD OF LAW

       Courts in the D.C. Circuit award attorney fees based on the lodestar method—that is,

counsel are entitled to a reasonable hourly rate multiplied by the number of hours reasonably

expended. Miller v. Holzmann, 575 F. Supp. 2d 2, 11 (D.D.C. 2008) (Lamberth, J.), amended in

part on other grounds, 786 F. Supp. 2d 110 (D.D.C. 2011). There is a “strong presumption” that

the lodestar represents a reasonable fee. Id. “[A]n attorney’s usual billing rate is presumptively

the reasonable rate, provided that this rate is ‘in line with those prevailing in the community for
         Case 1:01-cv-01357-RCL Document 812 Filed 06/23/21 Page 2 of 8




similar services by lawyers of reasonably comparable skill, experience and reputation.’” Kattan

by Thomas v. District of Columbia, 995 F.2d 274, 278 (D.C.Cir. 1993).

                                       II.     ARGUMENT

       Counsel’s lodestar is reasonable. Plaintiffs’ attorneys and their paralegals spent 236.60

hours of compensable time litigating their sanctions motion and 121 hours preparing for and

taking the compelled EMOI testimony and resumed EMOI deposition. A detailed accounting of

this time is attached as Exhibit A. Counsel spent a reasonable amount of time on these tasks in

light of the complexity of this matter, the seriousness of the conduct discussed in Plaintiffs’

motion to compel the need to defend frivolous accusations lodged against counsel in Defendants’

cross-motion for sanctions, and the potential repercussions to Plaintiffs’ litigation position and

Counsel’s reputations and careers if Defendants’ unfounded allegations were not addressed

comprehensively and effectively. In order to ensure the facts of what happened at the February

15 EMOI 30(b)(6) deposition were accurately portrayed to the Court—especially in light of the

defense’s attempts to mischaracterize these facts—Plaintiffs filed a 43-page opening brief along

with a 58-page annotation of the EMOI deposition testimony. Following EMOI’s cross-motion

for sanctions, Plaintiffs filed an additional 43-page reply brief. The Court’s own 33-page opinion

and 23-page appendix demonstrates Plaintiffs reasonably concluded that their motion and their

response to EMOI’s cross-motion required a careful and detailed discussion of the events that

transpired during and around the February 15 deposition. See Dkt. 803. As explained in earlier

submissions, this was not a motion Plaintiffs’ filed lightly – Plaintiffs understood the seriousness

of the conduct and ensuing motion and the importance of providing the Court with a careful and

complete description of what had transpired.




                                                 2
         Case 1:01-cv-01357-RCL Document 812 Filed 06/23/21 Page 3 of 8




       Recognizing the seriousness and complexity of the party’s dueling motions, Counsel also

worked efficiently, billing fewer than 1.5 attorney and paralegal hours per page of their opening

brief, annotation, and combined opposition and reply brief. This includes time spent strategizing,

planning, researching, drafting, revising, editing, and cite checking both briefs as well as

reviewing the deposition testimony and the defense’s combined response and cross-motion. This

reflects both the efficiency of the work done and the care required given the sensitivity and

importance of Plaintiffs’ motion and the potential damage the defense’s cross-motion posed to

counsel’s reputation. This work was predominantly and appropriately done by the attorney who

served as lead counsel for Plaintiffs at the deposition and was also the subject of Defendants’

unfounded allegations.

       In calculating their compensable time, Plaintiffs have included $26,285 worth of attorney

time related to the briefing on the Court’s show-cause order regarding appropriate sanctions.

This is time that was spent in support of these sanctions and it would not have been expended but

for the defense’s deposition misconduct and related misconduct in seeking imposition of

sanctions on Plaintiffs’ counsel. It was required by the defense’s continuing efforts to

mischaracterize the demeanor and appropriateness of Plaintiffs’ professional conduct during the

deposition (inaccurately claiming that Plaintiffs’ counsel was angry, glaring and otherwise acting

inappropriately during the deposition). These were serious allegations filed on the public record

and they required an accurate and appropriate response.

       Counsel likewise spent a reasonable amount of time preparing for and taking the

compelled testimony and resumed deposition. There is no doubt this litigation is complex. It is

governed by Indonesian substantive law and raises complicated questions of personal jurisdiction

and corporate-parent liability. The Defendants’ answer asserts 65 affirmative defenses. The




                                                 3
           Case 1:01-cv-01357-RCL Document 812 Filed 06/23/21 Page 4 of 8




EMOI depositions addressed a broad range of issues and thus required extensive preparation on

counsel’s part. Additionally, the conduct of EMOI’s corporate witness during the February 15

deposition meant that significant preparation was required for the resumed depositions.

Plaintiffs’ counsel not only had to take into consideration the information included and/or

referenced in the 85-page, single-spaced “script” that the witness had used at his original

deposition, but also had to prepare for the renewed deposition with the understanding that the

witness is combative and evasive (which had significant implications, in particular, for the

renewed deposition).1 We note, in this regard, that this does not include the very significant time

preparing for and then taking Mr. Snell’s original deposition, even though Mr. Snell’s

misconduct “severely, repeatedly, and perversely obstructed” that deposition. Dkt. 803 at 16.2

         Lastly, Counsel have included $13,656.25 worth of attorney and paralegal time related to

preparing this motion. It is well-settled in the D.C. Circuit that “[h]ours reasonably expended on

preparing fee petitions are always compensable.” Cobell v. Norton, 407 F. Supp. 2d 140, 163

(D.D.C. 2005) (Lamberth, J.). Plaintiffs made continuing efforts to keep the costs of the present



    1
       Before the May 11 deposition of Mr. Snell (addressing questions identified by the Court),
Plaintiffs’ counsel reviewed the earlier transcript to identify material that had to be read into the
record before a question was re-asked (e.g., a question asking a witness if he had been reading
his answer would make little sense without including the preceding answer into the record; other
questions required contextual material from the earlier transcript in order to make sense) and also
tried to avoid re-asking questions that would simply be redundant. This process was handled
cooperatively by the parties.
     At the subsequent depositions (the renewed EMOI Rule 30(b)(6) deposition and the
subsequent EMC Rule 30(b)(6) deposition), the witness continued to present significant
challenges. There is no need to litigate those challenges again – the salient point is simply that
this was an important, but quite difficult, witness and it required significant preparation to depose
him effectively. It is also important to reiterate that both Plaintiffs’ counsel and Defendants’
counsel have had cooperative and collegial interactions both in the preparation for and the
conduct of these depositions.
    2
        Plaintiffs’ motion for sanctions did not include this time in the request for relief.


                                                    4
          Case 1:01-cv-01357-RCL Document 812 Filed 06/23/21 Page 5 of 8




motion reasonable. The motion for expenses was primarily prepared by the most junior associate

on this case, and tasks were performed by a paralegal where appropriate.3

         Counsel’s lodestar is also based on their reasonable hourly rates. Plaintiffs calculated the

lodestar by multiplying their reasonable compensable hours by Counsel’s customary hourly

rates. These rates are set annually by Counsel’s law firm and are Counsel’s ordinary and

customary rates.4 These rates reflect Counsel’s substantial experience and expertise.5 They are

comparable to the rates set in the LSI Laffey Matrix, which the D.C. Circuit has found to be the

appropriate benchmark for rates in complex federal litigation in the District of Columbia.6 See

DL v. D.C., 924 F.3d 585, 592 (D.C. Cir. 2019).7 Moreover, courts across the country have

routinely found the rates charged by Counsel’s law firm are reasonable. See, e.g., Order & J. at

2-3, LLE One, LLC v. Facebook Inc., No. 4:16-cv-06232-JSW, (N.D. Cal. Jun. 26, 2020) (Dkt.

211); Order at 2, In re: Resistors Antitrust Litig., No. 3:15-cv-3820-JD, (N.D. Cal. Mar. 24,


    3
      Plaintiffs have excluded time for the depositions expended on purely clerical matters, time
spent for more than two attorneys to attend the resumed depositions, and other attorney and
paralegal time that would not ordinarily be billed to a client.
    4
      Mr. Pierson has only charged lower rates (or no rate) for work for a non-profit organization
or pro bono clients.
    5
       Short biographies of each attorney and paralegal demonstrating their experience and
expertise are attached as Exhibit C. Prior to joining Cohen Milstein in 2009, Mr. Pierson also
charged, for many years, market rates for partners of comparable experience at Am. Law 200
firms.
    6
        Compare Exs. A & C, with Ex. D.
    7
       Some courts in the D.C. Circuit previously applied the United States Attorney’s Office’s
version of the Laffey Matrix over the so-called LSI Laffey Matrix. Following years of criticism
that the USAO Matrix was not sufficiently keeping pace with the local rise in the cost of legal
services, the USAO changed its methodology. See DL, 924 F.3d at 590. The D.C. Circuit has
since found the USAO’s new methodology does not adequately measure customary billing rates
for complex federal litigation in the District of Columbia. Id. at 592. Courts in the Circuit,
including this Court, have thus since abandoned the USAO Matrix in favor of the LSI Laffey
Matrix. E.g. Mattachine Soc’y of Wash., DC v. U.S. Dep’t of Justice, 406 F. Supp. 3d 64, 71
(D.D.C. 2020) (Lamberth, J.).


                                                   5
        Case 1:01-cv-01357-RCL Document 812 Filed 06/23/21 Page 6 of 8




2020) (Dkt. 584); Mem. Op. & Order at 7, Reynolds v. Fid. Inv. Inst. Op. Co, No. 1:18-CV-423-

CCE-LPA, (M.D.N.C. Jan. 8, 2020) (Dkt. 92); Order at 5, In re: Air Conditioning Systems, No.

2:13-cv-2701-MOB, (E.D. Mich. Nov. 22, 2019) (Dkt. 179); Tr. of Civil Cause for Fairness Hr’g

at 21:12-20, In re: Dental Supplies Antitrust Litig., No. 16-CV-696-BMC, (E.D.N.Y. June 24,

2019) (Dkt. 350).

                                   III.    CONCLUSION

       Plaintiffs respectfully request the Court grant their Motion for Reasonable Expenses and

award them $313,876.53.


Date: June 23, 2021                                Respectfully submitted,

                                                   /s/ Kit A. Pierson
                                                   Kit A. Pierson (# 398123)
                                                   Agnieszka M. Fryszman (# 459208)
                                                   Robert W. Cobbs (# 1045579)
                                                   Nicholas J. Jacques (#1673121)
                                                   Cohen Milstein Sellers & Toll PLLC
                                                   1100 New York Ave., N.W.
                                                   Suite 500, East Tower
                                                   Washington, DC 20005
                                                   Tel: (202) 408-4600
                                                   Fax: (202) 408-4699
                                                   afryszman@cohenmilstein.com
                                                   kpierson@cohenmilstein.com
                                                   rcobbs@cohenmilstein.com
                                                   njacques@cohenmilstein.com

                                                   Poorad Razavi
                                                   Cohen Milstein Seller & Toll PLLC
                                                   2925 PGA Blvd., Suite 200
                                                   Palm Beach Gardens, FL. 33410
                                                   Tel: (561) 515-1400
                                                   Fax: (561) 515-1401
                                                   prazavi@cohenmilstein.com

                                                   Paul L. Hoffman (Pro Hac Vice)
                                                   Schonbrun Seplow Harris Hoffman & Zeldes
                                                   LLP



                                               6
Case 1:01-cv-01357-RCL Document 812 Filed 06/23/21 Page 7 of 8




                                  11543 W. Olympic Blvd
                                  Los Angeles, CA 90064
                                  Tel: (310) 396-0731
                                  hoffpaul@aol.com

                                  Terrence P. Collingsworth (# 471830)
                                  International Rights Advocates
                                  621 Maryland Ave., N.E.
                                  Washington, DC 20002
                                  Tel: (202) 255-2198

                                  Attorneys for Plaintiffs




                              7
          Case 1:01-cv-01357-RCL Document 812 Filed 06/23/21 Page 8 of 8




                                   CERTIFICATE OF SERVICE

         I hereby certify that on June 23, 2021, I electronically filed the foregoing Plaintiffs’

Motion for Reasonable Expenses with the Clerk of the Court using the ECF, who in turn sent

notice to all counsel of record.



Dated:     June 23, 2021                                /s/ Kit A. Pierson
                                                        Kit A. Pierson
